t c memo united_states tax_court audrey carlisle petitioner v commissioner of internal revenue respondent docket no filed date audrey carlisle pro_se ngquyen-hong hoang for respondent memorandum opinion nameroff special_trial_judge by separate notices of deficiency dated date respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue this matter is before the court on the parties’ cross-- motions to dismiss for lack of jurisdiction petitioner’s motion - - is premised on the ground that respondent failed to send valid notices of deficiency to her last_known_address respondent’s motion is premised on the ground that petitioner failed to file a timely petition in response to a valid notice because the jurisdiction of this court is limited by statute and attaches only upon the issuance of a valid notice_of_deficiency and the timely filing of a petition this case must be dismissed for lack of jurisdiction the only question is on whose motion it will be dismissed where jurisdiction is lacking because of the commissioner’s failure to issue a valid notice_of_deficiency we dismiss on that ground rather than on the ground that the taxpayer failed to file a timely petition see 63_tc_193 62_tc_543 34_tc_58 see also 69_tc_999 the court has jurisdiction to decide issues regarding its jurisdiction background petitioner’s tax returns for and were under examination by the internal_revenue_service irs in petitioner’s case was assigned to vicki murdock a tax-examining assistant at the irs ogden utah service_center ms murdock handled petitioner’s case from date to date before date petitioner resided pincite crescent avenue apartment buena park california the crescent avenue address which was her brother’s residence the crescent avenue address was the address on petitioner’s federal_income_tax return filed in by letter dated date petitioner informed the irs that she had moved to north oak street orange california the oak street address respondent made this address change in the irs taxpayer address database on date respondent received a letter from petitioner dated date the letterhead of this letter reflects petitioner’s address a sec_130 west adele street apartment f anaheim california the adele street address there is no statement in petitioner’s letter that there was a change_of address respondent did not make an address change in the database for petitioner’s address on date ms murdock received another letter’ from petitioner dated date which also reflects the adele street address in petitioner sent this letter to the irs service_center in fresno california and it was transferred to ms murdock this letter was also sent to the service_center in fresno california and refers to petitioner’s disagreement with the changes proposed by respondent in this letter petitioner states her disagreement with the examination_report - the letterhead there is no statement in the letter indicating a change_of address and respondent did not make such a change according to notes taken by ms murdock she attempted to call petitioner three times in date and twice in date the number she called was that of petitioner’s brother on date ms murdock left a message on the answering machine for petitioner in her notes ms murdock wrote left message if she does not contact us by we’1ll send day letter by letter dated date the irs sent petitioner a form letter to the crescent avenue address thanking her for her correspondence dated date the letter stated that the irs had not yet reviewed the information she sent but would contact her within days to let her know what action would be taken the letter was signed by the chief of the fresno service_center examination branch in early date petitioner received her form 1040a instructions booklet tax booklet this tax booklet was mailed to the adele street address on date respondent mailed and notices of deficiency to the oak street address by certified mail these ms murdock testified that petitioner identified herself on the outgoing answering machine greeting petitioner believes that she received her tax booklet between jan and - - notices were returned to respondent in late february as unclaimed on date respondent received petitioner’s income_tax return which reflected the adele street address at that time respondent updated his database to show the adele street address for petitioner in date petitioner’s case was sent back to ms murdock while looking through petitioner’s file ms murdock noticed the adele street address on the letterhead of petitioner’s prior letters ms murdock checked the database and noticed that petitioner’s address had been updated on date ms murdock caused a letter to be sent to petitioner at the adele street address transmitting copies of the notices of deficiency and explaining that the 90-day statutory period for filing a petition with the tax_court was not extended the day period within which to timely file a petition with this court expired date petitioner filed her petition on date petitioner alleges that on date she sent another letter to respondent stating a change_of address to the adele street address respondent claims that letter was never received petitioner’s copy of that purported letter appears to have been written on stationery or notepaper which is different from all her other correspondence in the file moreover the -- - formatting and style of the message contained therein is likewise different from her previous letters petitioner further alleges that she called ms murdock’s office in date and was told that ms murdock was no longer handling her case petitioner claims that when she spoke to the secretary who answered the phone she identified herself with her social_security_number and the adele street address lastly petitioner contends that since she received her tax booklet in early january at the adele street address respondent knew of this address before the notices of deficiency were issued in february respondent contends that the notices of deficiency were sent to petitioner’s last_known_address and petitioner failed to petition the court within the statutory period respondent argues that petitioner’s date and date letters did not provide clear and concise notice of an address change testimony of mitchell farah during the first hearing on this matter the court questioned how respondent was able to send the tax booklet for to petitioner’s adele street address respondent subseguently moved to reopen the record to answer this concern which motion was granted and a second hearing was held respondent called mitchell farah mr farah as a witness mr farah is the manager of the mailouts and composition section of - the tax products branch of the irs in washington d c as part of his job mr farah supervises the employees who are responsible for the administration of contracts with private print vendors vendors the irs contracts with the vendors to mass produce and mail to taxpayers the tax forms and instructions booklets such as the one received by petitioner pursuant to these contracts the taxpayers’ addresses are downloaded from the irs’s master_file database at martinsberg w va this information is stored on cassettes and sent to the vendors the vendors contract with a national change_of address ncoa licensee which has access to the ncoa file that the u s postal service maintains in memphis tennessee the ncoa licensee matches the names and addresses from the irs master_file with the ncoa database old addresses are replaced with new addresses that were submitted to the post office and they are stored on the cassette mr farah testified that neither the ncoa licensee nor the vendor notifies the irs about the changed addresses the vendors use the new addresses for the mailing of the tax booklets and the new addresses are printed on labels inside the booklets for the taxpayers’ use in filing their returns each label is coded to reflect that a change_of address has occurred when the irs receives a return with a preprinted label reflecting a new address it makes the address change in its master_file --- - all of the tapes with the updated addresses used by the vendor are returned to the irs within days of the last mailing of the booklets the irs does not use the tapes to update its taxpayer address database mr farah stated that the irs deletes the information and reuses the tapes when this occurs is not included in the record but he further testified that on rare occasions the irs may check its database to locate a taxpayer’s address and ask the vendor to which address the vendor sent the tax booklet if a taxpayer who did not receive a tax booklet notifies a congressperson who in turn makes an inquiry to the irs according to mr farah this is the only time that the irs considers the information from the ncoa for a change_of address the record includes a document entitled specifications for contract printing and binding of the individual income_tax package sec_1040a-1 sec_1040a-2 the contract paragraph of the contract entitled furnished cartridges states irs will furnish the contractor with address cartridges sorted by zip code contractor is responsible for taking the irs raw data file and passing the file against the national change_of address ncoa file using standard matching logic providing the irs with magnetic cartridges containing the following a separate listing of new move addresses and incomplete addresses nixies nixies are not to be mailed each new move address must be referenced with its corresponding old address including the check digit social_security_number service code number and package code to allow comparison by the irs in addition contractor must provide all applicable ncoa reports by irs service_center and provide a printout of records any service_center for moves and nixies for analysis - paragraph entitled new move address indicators states as follows image on the taxpayer’s name and address label symbols horizontally and vertically to identify each new move address petitioner’s preprinted label attached to her income_tax return was imaged with the symbols to indicate a new move address according to the schedule in the contract delivery of the tax booklets to the post office called phase was to occur date with phase to occur date mr farah testified that the tapes were returned to the irs around the end of february discussion sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial see 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency was mailed to file a -- - petition in this court for a redetermination of the deficiency see sec_6213 neither the internal_revenue_code nor the regulations promulgated thereunder define the phrase last_known_address however this court has defined the phrase to mean the taxpayer’s last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such period 78_tc_215 in general that address will be the address reflected on the taxpayer’s most recently filed federal_income_tax return absent clear and concise notification of a different address see 91_tc_1019 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir the taxpayer has the burden of proving that the notice_of_deficiency was not sent to her last_known_address see yusko v commissioner supra pincite once the commissioner becomes aware of an address other than the one on the taxpayer’s return the commissioner must exercise reasonable care and due diligence in ascertaining the correct address see 83_tc_626 whether the commissioner has done so is a question of fact see weinroth v commissioner supra although the commissioner must exercise reasonable diligence in ascertaining the taxpayer’s correct address the burden necessarily falls upon the taxpayer to keep the commissioner informed of her correct address see 87_tc_643 alta sierra vista inc v commissioner supra as we have stated when a taxpayer changes his address it is he who must notify the commissioner of such change or else accept the consequences alta sierra vista inc v commissioner supra pincite in this case petitioner timely notified respondent of her change_of address from crescent avenue the address on her tax_return to oak street the address to which the notices of deficiency were mailed the first question to be resolved is whether the october and november letters effected a change_of address because of the adele street address appearing in the handwritten letterhead this court has held that an address written in the letterhead of a taxpayer’s correspondence without more will not constitute a clear and concise notification to the irs of a change_of address see id sanderson v commissioner tcmemo_1987_81 the taxpayer must advise the irs that the new address is to be used in the future therefore respondent properly mailed the notices of deficiency to petitioner’s last_known_address we have considered petitioner’s contentions that she advised respondent of her adele street address in her date letter and by telephone and conclude that she has not established those facts by a preponderance_of_the_evidence finally we are not persuaded that respondent knew or should have known about the adele street address as a result of the procedures pertaining to the mailing of the tax booklets for inasmuch as the undisputed evidence reflects that the updated tapes were not returned to the irs until the end of date similarly petitioner’s filing of her return reflecting her adele street address was too late to affect the mailing of the notices of deficiency moreover the fact that respondent sent petitioner copies of the notices of deficiency in date does not invalidate the february mailing constitute a new mailing or enlarge the period for timely filing a petition with this court although petitioner cannot pursue her case in this court she is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the u s district_court or the u s commissioner 55_tc_138 court of federal claims see mccormick v an order will be entered qranting respondent’s motion to dismiss for lack of jurisdiction and denying petitioner’s motion to dismiss
